Citation Nr: 0919053	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-02 758	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as secondary to service-connected 
glomerulonephritis with hypertension.

2.  Entitlement to service connection for diverticulitis, to 
include as secondary to service-connected glomerulonephritis 
with hypertension.

3.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to service-connected 
glomerulonephritis with hypertension.

4.  Entitlement to service connection for prostatitis, to 
include as secondary to service-connected glomerulonephritis 
with hypertension.

54.  Entitlement to service connection for gout, to include 
as secondary to service-connected glomerulonephritis with 
hypertension.

6.  Entitlement to a rating in excess of 30 percent for 
glomerulonephritis with hypertension prior to August 22, 
2005.

7.  Entitlement to a rating in excess of 60 percent for 
glomerulonephritis with hypertension from August 22, 2005.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to 
April 1952.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from June 2003 and January 2005 rating decisions.  

In June 2003 the RO continued a 0 percent (noncompensable) 
rating for the Veteran's service-connected 
glomerulonephritis.  The Veteran filed a notice of 
disagreement (NOD) in July 2004, and the RO issued a 
statement of the case (SOC) in January 2005.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2005.  In a December 2007 
decision, the RO recharacterized the service-connected 
glomerulonephritis disability to include hypertension.  

Although the RO granted higher ratings for service-connected 
glomerulonephritis with hypertension before and after August 
22, 2005, as even higher ratings for this disability are 
assignable before and after this date and the Veteran is 
presumed to seek the maximum available benefit, the Board has 
characterized the appeal as to this disability encompassing 
both matters for increased ratings as set forth on the title 
page.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In the January 2005 decision, the RO, inter alia, denied the 
Veteran's claims for service connection for diverticulitis, 
for diabetes mellitus, for prostatitis, for gout, and for 
chronic fatigue syndrome-each considered on a direct basis 
and as secondary to service-connected glomerulonephritis.  
The Veteran filed an NOD in March 2005, and the RO issued an 
SOC in November 2005.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
November 2006.

The Board's decision on the matter of a rating in excess of 
30 percent for glomerulonephritis with hypertension prior to 
August 22, 2005, and the matters of service connection for 
diverticulitis, for diabetes mellitus, for prostatitis, for 
gout, and for chronic fatigue syndrome are set forth below.  
The claim for a rating in excess of 60 percent for 
glomerulonephritis with hypertension from August 22, 2005, is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished. 

2.  There is no competent medical evidence suggesting that 
the Veteran has, or ever has had, chronic fatigue syndrome.  

3.  Diverticulitis, diabetes mellitus, prostatits, and gout 
were each first diagnosed many years after discharge from 
service, and there is no competent evidence or opinion even 
suggesting a medical relationship any of these disabilities 
and either service or service-connected glomerulonephritis 
with hypertension.  

4.  Prior to August 22, 2005, the Veteran had mild 
albuminuria with recurring haline and granular casts; 
hypertension was controlled with medication and blood 
pressure readings were less than 160/100.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diverticulitis, 
to include as secondary to service-connected 
glomerulonephritis with hypertension, are not met.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

2.  The criteria for service connection for diabetes 
mellitus, to include as secondary to service-connected 
glomerulonephritis with hypertension, are not met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

3.  The criteria for service connection for prostatitis, to 
include as secondary to service-connected glomerulonephritis 
with hypertension, are not met.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2008).

4.  The criteria for service connection for gout, to include 
as secondary to service-connected glomerulonephritis with 
hypertension, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).

5.  The criteria for service connection for chronic fatigue 
syndrome, to include as secondary to service-connected 
glomerulonephritis with hypertension, are not met.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

6.  The criteria for a rating in excess of 30 percent for 
glomerulonephritis with hypertension, prior to August 22, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.115, Diagnostic Code 7536 (2003-2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Id.  

The Board is also aware of the recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), applicable to claims 
for increased ratings.  In Vazquez-Flores, the United States 
Court of Appeals for Veterans Claims (Court) found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

With regard to the claims for service connection, the RO sent 
the appellant a pre-rating letter dated in July 2004.  The 
letter provided notice to the appellant regarding what 
information and evidence is needed to substantiate claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letter specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claims (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The January 
2005 RO rating decision reflects the RO's initial 
adjudication of the claims after issuance of the July 2004 
letter.  

Subsequently, a June 2007 post-rating letter provided the 
Veteran with information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the June 2007 
letter, and opportunity for the Veteran to respond, a January 
2008 supplemental SOC (SSOC) reflects readjudication of the 
claims for service connection.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

With regards to the claim for an increased rating, a March 
2003 pre-rating letter and an August 2005 post-rating letter 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate a claim for a higher 
disability rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The August 2005 letter 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claim (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The November 2005 SOC provided notice as to the 
criteria used to evaluate the Veteran's service-connected 
glomerulonephritis.  Letters dated in October and December 
2006, along with an October 2007 letter, provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

The Board also notes that, to the extent that the 
aforementioned letters do not meet the VCAA's timing of 
notice requirements of Vazquez-Flores, the Veteran's written 
statements, which indicate the impact of his disability on 
his employment and daily life, demonstrate an awareness of 
what was necessary to substantiate his increased rating 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007). Consequently, any error in this regard was "cured by 
actual knowledge on the part of the claimant."  See Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical  
evidence associated with the claims file consists of the 
Veteran's VA treatment records dated through January 2008; 
and the reports of April 2003, November 2004, and September 
2006 VA examinations.  Also of record and considered in 
connection with the appeal are the various written statements 
provided by the Veteran and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of these matters, at this juncture.  
See Mayfield, 20 Vet. App. at 543  (rejecting the argument 
that the Board lacks authority to consider harmless error).  
See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. 
§ 3.310 (2008).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

At the outset, the Board notes that the Veteran does not 
specifically contend that chronic fatigue syndrome, 
diverticulitis, diabetes mellitus, prostatitis, or gout are 
directly related to service, although he has asserted that 
these disabilities are related to his service-connected 
glomerulonephritis with hypertension.  That notwithstanding, 
as will be explained, below, the Board will (as the RO did) 
consider each claim on both direct and secondary bases of 
entitlement.  

A.  Chronic Fatigue Syndrome

A December 2004 VA discharge summary reflects that the 
Veteran was admitted with generalized weakness an complaint 
of shortness of breath, left chest pain and right elbow pain.  
The diagnosis was superior vena cava clot causing fatigue, 
low cardiac output, etiology undefined (idiopathic).  

As indicated above, the Veteran has complained of occasional 
fatigue and malaise, which has been medically related to a 
superior super vena clot.  There is, however, no competent 
medical evidence that the Veteran has been diagnosed with 
"chronic fatigue syndrome".  See 38 C.F.R. § 4.88a (2008) 
(sets forth the criteria for a diagnosis of chronic fatigue 
syndrome for VA purposes).  Significantly, neither the 
Veteran nor his representative has presented or identified 
any existing medical evidence or opinion showing that he, in 
fact, currently has chronic fatigue syndrome

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, there is no evidence of the 
disability for which service connection is sought, 
fundamentally, there can be no valid claim for service 
connection-on any basis.  See Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

B.	Claims for Service Connection for Diverticulitis, 
Diabetes Mellitus, 
Prostatitis, and Gout

Specific facts pertinent to each of the remaining claims for 
service connection are summarized below.  

Pertinent to diverticulitis, a July 1989 private medical 
record from Memorial Mission Medical Center indicates the 
Veteran reported a history of diverticulitis in late 1988.   
A September 2002 VA discharge summary reflects that the 
Veteran was admitted for diverticulitis, was treated with 
cefoxitin, and the condition slowly improved.  A November 
2004 VA treatment records reflects that the Veteran reported 
having blood in his bowel movements. A November 2004 VA 
gastrointestinal note reflects that the Veteran had had two 
hemorrhages attributed to diverticulosis and had a 50 percent 
chance of recurrence.  A July 2007 discharge summary reflects 
that while the Veteran was being treated for a contusion, he 
developed diverticulitis.  His Coumadin was lowered and there 
was no further gastrointestinal bleeding. 

Pertinent to diabetes mellitus, an August 1988 private 
medical record reflects that the Veteran's fasting blood 
sugar was okay.  An April 1989 record reflects that he was 
taking micronase, a medication used to treat diabetes.  
Subsequent records reflect ongoing treatment for diabetes 
mellitus.

Pertinent to prostatitis, a March 1992 private medical record 
indicates the Veteran was given a diagnosis of recurring 
prostatitis.  In April 1992, he underwent a surgical 
transurethral resection of the prostate and biopsy, which 
revealed marked inflammation with no evidence of malignancy.  
A March 1995 record notes "recurring prostatitis", with 
considerable amount of "bogginess" in his prostate.

Pertinent to gout, a January 1979 letter from Blue Ridge 
Orthopaedic Clinic reflects a diagnosis of probable pseudo-
gout involving the knees and shoulders.  Follow-up records 
dated through 1982 reflect a diagnosis of pseudogout.  

First addressing the claims for service connection for 
prostatitis and gout, as indicated, private medical records 
reflect that the Veteran had these conditions in the 1980s 
and 1990s.  Since the Veteran filed his claim for service 
connection, VA treatment records reflect a history of these 
conditions, but do not show any ongoing treatment.  Hence, it 
is unclear whether the Veteran currently has these 
disabilities.  But, even assuming current diagnoses of gout 
and prostatitis, there is no competent medical evidence of a 
nexus between these disabilities and military service, to 
include as secondary to or aggravated by service-connected 
glomerulonephritis with hypertension, and neither the Veteran 
nor his representative has presented or identified any such 
existing medical evidence or opinion. 

The medical evidence reflects that the veteran has had 
ongoing diabetes mellitus since the 1980s.  He has also had 
recurring bouts of diverticulitis, as documented in 1988, 
2002, 2004, and 2007.  These conditions first occurred many 
years after the Veteran was discharged from service and there 
is no evidence, nor is it alleged, that these disabilities 
are directly related to service.  Rather, as mentioned, the 
Veteran claims that these conditions are secondary to or 
aggravated by his service-connected glomerulonephritis with 
hypertension.  There is no competent medical evidence, 
however, showing that either of these disabilities are 
secondary to or aggravated by his service-connected 
glomerulonephritis with hypertension, and neither the Veteran 
nor his representative has presented or identified any such 
existing medical evidence or opinion.  

C.  All Claims for Service Connection

In addition to the medical evidence, in adjudicating each 
claim for service connection, the Board has considered the 
assertions advanced by the Veteran and those advanced by his 
representative, on his behalf.  However, these assertions, 
alone, provide no basis for allowance of any of the claims.  
As indicated above, each claim turns on the question of 
current disability (medical diagnosis) or the question of 
medical relationship between the diagnosed disability and 
either service or service-connected disability (medical 
etiology)-matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the Veteran nor his representative is 
shown to be other than a layperson without appropriate 
medical training and expertise, neither is competent to 
render a probative (persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claims for service 
connection must be denied.  In arriving at the decision to 
deny each claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as no 
competent, probative evidence supports any of these claims, 
that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Increased Rating for Glomerulonephritis 
with Hypertension prior to August 22, 2005

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating;  
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 
(2008).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Veteran's service-connected glomerulonephritis with 
hypertension is rated under Diagnostic Code 7536, using the 
criteria to evaluate renal dysfunction.  
See 38 C.F.R. § 4.115, (a) & (b) (2008).  The pertinent 
criteria are as follows:

A 30 percent rating is warranted for albumin constant or 
recurring with haline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101.

A 60 percent rating is warranted for constant albuminuria 
with some edema; or definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.

An 80 percent rating is warranted for persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.

A 100 percent rating is warranted when renal dysfunction 
requires regular dialysis, or precludes more than sedentary 
activity from one of the following:  persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular.    

Diagnostic Code 7101 provides ratings for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  38 C.F.R. § 4.104 (2008).  A 10 percent 
rating is warranted with diastolic pressure predominantly 100 
or more, or; systolic pressure predominantly 160 or more, or; 
when an individual with a history of diastolic pressure 
predominantly 100 or more requires continuous medication for 
control.  A 20 percent rating is warranted with diastolic 
pressure predominantly 110 or more or; systolic pressure 
predominantly 200 or more.  A 40 percent rating is warranted 
with diastolic pressure predominantly 120 or more.  A 60 
percent rating is warranted with diastolic pressure 
predominantly 130 or more.  

VA treatment records dated in June and December 2002 indicate 
the Veteran had pyuria (urine that contained pus) without 
symptoms.  Creatinine and albumin/globulin (A/G) ratio was 
within normal limits.  In June 2002, urinalysis revealed 30 
mg/dl of protein in his urine.  

The report of the April 2003 VA examination reflects that the 
examiner initially did not see any evidence of renal failure.  
The Veteran was spilling 30 mg/dl of protein in his urine.  
There were no casts noted.  The examiner stated there was 
minimal protein in the urine, but not enough to cause a 
nephritic syndrome.  The examiner recommended a 24-hour urine 
test, which found total urine protein was high at 363.75 
mg/24hr.  The examiner's updated diagnosis was mild 
albuminuria secondary to chronic glomerulonephritis.     

VA treatment records dated in 2003 indicate that routine 
chemistry revealed normal BUN from December 2002 to May 2003.  
On June 11, 2003 BUN was high at 21(reference range 8-20 
mg/dl).  BUN was normal at 11 mg/dl in September 2003; high 
at 21 mg/dl in October 2003; and normal at 17 mg/dl in 
December 2003.   Creatinine levels were high in April and May 
2003 at 1.3 and 1.4 mg/dl, respectively (reference range .7 - 
1.2 mg/dl).  Creatinine levels were high at 1.5 mg/dl later 
in May 2003, high at 1.4 mg/dl and 1.6 mg/dl in June 2003, 
normal at 1.2 mg/dl in September 2003, high at 1.3 mg/dl in 
October 2003 and normal at 1.1 mg/dl in December 2003. 

VA urinalysis in 2003 revealed haline casts in May and 
September 2003, but none in February and April 2003 and 
January 2004.  Only a trace amount of protein was present in 
February 2003.  Protein measured 100 mg/dl in April 2003, 30 
mg/dl in May 2003, and 100 mg/dl in September 2003. 

VA routine chemistry in 2004 indicated that BUN ranged from 
12 mg/dl in May 2004 to 21 mg/dl in February and October.  
Creatinine ranged from 1.2 mg/dl in March and May, to 1.6 
mg/dl in February and October.  

VA urinalysis in 2004 revealed hyaline casts on two occasions 
in February 2004, but none were not present in January, May 
and October.  Granular casts were present on February 2, 
2004, but not otherwise seen in January, February, May or 
October.  Protein ranged from 30 mg/dl to over 1000 mg/dl.  

The report of a November 2004 VA examination indicates BUN 
was normal at 19 mg/dl and creatinine was high at 1.3 mg/dl.  
There was 100 mg/dl of protein in the urine and 3 to 5 
granular casts present.  The diagnosis was glomerular 
nephritis.  The examiner opined that this diagnosis was most 
likely related to diabetes mellitus.    

VA treatment records reflect that the Veteran was admitted to 
the hospital in November 2004 for a superior vena cava clot 
causing fatigue and low cardiac output.  A March chest CT 
notes the Veteran complained of losing weight and increased 
weakness over the past two months.  An April 2005 discharge 
summary reflects that the Veteran had almost complete 
occlusion of the superior vena cava.  An April 2005 
assessment record indicates BUN was normal at 13 mg/dl and 
creatinine was normal at 1.1 mg/dl.  The Veteran had lost 40 
pounds since January.  A May 2005 discharge summary reflects 
that he was transferred to Extended Care and Rehabilitation 
following admission for the superior vena cava clot, which 
left significant deconditioning and weakness.  

VA routine chemistry from February to August 2005 indicates 
BUN ranged from 5 mg/dl on August 2, to 28 mg/dl on August 
22.  Creatinine ranged from .9 mg/dl in August to 1.4 mg/dl 
in February.

With regard to hypertension, VA treatment records reflect 
blood pressure readings during this time period as follows:  
150/80 and 131/65 in April 2003; 122/67 in September 2003; 
95/65 in February 2004; 131/76 in May 2004; 108/60, 101/44 
(lying), 106/64 (sitting), 104/54 (standing), and 130/64 in 
October 2004; 125/62, 139/66, 140/60, 145/72, and 105/65 in 
November 2004; 120/70, 118/78, 112/70 in January 2004; 120/71 
in May 2005; 131/65, 82/52, 92/45, 116/60, and 123/68 in July 
2005, and 118/65 and 103/54 in August 2005.  VA treatment 
records also reflect that the Veteran was taking Metoprolol 
for hypertension.

Initially, the Board notes that the November 2004 examiner 
diagnosed the Veteran with glomerular nephritis related to 
diabetes mellitus, a nonservice-connected disability.  Where 
it is not possible to distinguish the effects of a 
nonservice-connected condition from those of a service-
connected condition, the reasonable doubt doctrine dictates 
that all symptoms be attributed to the Veteran's service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In this case, it is unclear whether the 
veteran's kidney conditions are distinguishable.  However, as 
explained below, even if all pertinent symptoms are 
attributed to the service-connected disability, a rating 
higher than 30 percent is not warranted prior to August 22, 
2005.  

Collectively, the medical records indicate that between 
February 2003 and August 2005, the Veteran exhibited symptoms 
listed among the criteria for a 30 percent rating for renal 
dysfunction.  He had constant albuminuria and recurring 
haline and granular casts.  During this time period, the 
Veteran's blood pressure remained below 160/100 with 
medication, which is indicative of no greater than a 10 
percent rating for hypertension under DC 7101.  

During this time period, the medical evidence does not 
suggest that the Veteran had symptoms listed among the 
criteria for a 60 percent rating.  There was no mention of 
edema associated with a kidney disability and no mention by a 
physician of any definite decrease in kidney function.  
Furthermore, the Veteran's blood pressure was well below the 
criteria for a 40 percent rating under DC 7101.  Based on 
these facts, the Board finds that a higher, 60 percent rating 
is not warranted prior to August 22, 2005.  And since the 
criteria for the next higher 60 percent rating have not been 
met, it logically follows that the criteria for an even 
higher rating likewise have not been met.  

Accordingly, for period before August 22, 2005, there is no 
basis for any further staged rating of the disability, 
pursuant to Hart, and the claim for a higher rating for this 
timeframe must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the 
doubt doctrine; however, as the preponderance of the evidence 
is against assignment of any higher rating, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for diverticulitis, to include as 
secondary to service-connected glomerulonephritis with 
hypertension, is denied.

Service connection for diabetes mellitus, to include as 
secondary to service-connected glomerulonephritis with 
hypertension, is denied.

Service connection for prostatitis, to include as secondary 
to service-connected glomerulonephritis with hypertension, is 
denied.

Service connection for gout, to include as secondary to 
service-connected glomerulonephritis with hypertension, is 
denied.

Service connection for chronic fatigue syndrome, to include 
as secondary to service-connected glomerulonephritis with 
hypertension, is denied.

A rating in excess of 30 percent for glomerulonephritis with 
hypertension, prior to August 22, 2005, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a rating higher than 60 percent for 
glomerulonephritis with hypertension from August 22, 2005, is 
warranted.

The medical evidence reflects that, from August 2005 to 
January 2008, BUN was predominately in the range of 20-35 
mg/dl.  On January 28, 2008, BUN was 52 mg/dl.  There are no 
subsequent records or routine chemistry after January 28, 
2008.  As discussed above, an 80 percent rating is warranted 
for persistent edema and albuminuria with BUN 40 to 80 mg/dl.  
While the January 2008 BUN result may represent a worsening 
of the Veteran's kidney disability consistent with an 80 
percent rating, it is unclear without additional records and 
medical examination. Based on the foregoing, the Board finds 
that further examination of the Veteran would be helpful in 
resolving the claim on appeal.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The Board points out that 
if it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected kidney 
disabilities, the reasonable doubt doctrine mandates that all 
signs and symptoms be attributed to the Veteran's service-
connected disability.  
See Mittleider (cited to above).  

Accordingly, the RO should arrange for the Veteran to undergo 
another VA examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, shall result in denial of the claim for increase.  See 
38 C.F.R. § 3.655(b) (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the evaluation and/or 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the 
Asheville VA Medical Center (VAMC) dated through January 
2008.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain any 
records of treatment for a kidney condition and hypertension 
(including any blood pressure readings, routine chemistry, or 
urinalysis) from the Asheville VAMC since January 2008, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 

Furthermore, to ensure that all due process requirements are 
met, and the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its letter to the Veteran meets the notice 
requirements of Vazquez- Flores (cited to above).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim 
remaining on appeal.  The RO's adjudication of the claim 
should include consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Hart (cited to 
above), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Asheville VAMC all records of evaluation 
and/or treatment for the Veteran's kidney 
condition and hypertension (including any 
blood pressure readings, routine 
chemistry, and urinalysis) from January 
2008.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claim for an increased 
rating for glomerulonephritis with 
hypertension.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period) and 
the RO should ensure that its letter meets 
the requirements of Vazquez-Flores (cited 
to above).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be provided to 
the physician designated to examine the 
Veteran, and the examination report should 
reflect consideration of the Veteran's 
documented medical history and assertions. 
All indicated tests and studies (to 
include blood pressure readings, routine 
chemistry, and urinalysis) must be 
accomplished (with all results provided to 
the examining physician prior to the 
completion of his or her report).

The physician should render findings as to 
the nature, and severity of the Veteran's 
glomerulonephritis and hypertension, and 
specifically address the presence and 
frequency of any associated edema.

If more than one kidney disability is 
diagnosed, in providing the above-noted 
findings, the examiner should, to the 
extent possible, distinguish 
symptoms/impairment attributable to the 
Veteran's service-connected 
glomerulonephritis from those attributable 
to any other diagnosed disorder(s). 
However, if it is not medically possible to 
do so, the examiner should clearly so 
state, indicating that the findings are 
with respect to the Veteran's overall 
kidney impairment.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinion expressed, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a higher 
rating for glomerulonephritis with 
hypertension from August 22, 2005.  If the 
Veteran fails, without good cause, to 
report to the scheduled examination, in 
adjudicating the claim for increase, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, in adjudicating the claim, the 
RO should consider the claim in light of 
all pertinent evidence and legal 
authority, to include consideration of 
whether further staged rating, pursuant to 
Hart (cited to above), is appropriate.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


